Exhibit 10.23 AS-IS AGREEMENT FOR PURCHASE AND SALE THIS AGREEMENT , made and entered into by and between Ridge Rock Partners, LLC , a Florida limited liability company (“ Seller ”), and Jagged Peak, Inc. , a Nevada corporation (“ Buyer ”). W I T N E S S E T H : That for and in consideration of the sum of the Purchase Price (as defined below) and other good and valuable consideration, the receipt whereof is hereby acknowledged each from the other, and in further consideration of the mutual promises, covenants and agreements herein contained, Buyer and Seller, intending to be legally bound, hereby agree as follows: 1. PROPERTY . Seller hereby agrees to sell, assign, transfer, and convey to Buyer, and Buyer hereby agrees to purchase from Seller, that certain real property located at 1701 3rd Avenue South, St. Petersburg, Florida 33712, consisting of the following: a.
